United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            _____________

            No. 96-4075MN
            _____________

United States of America,               *
                                        *
                  Appellee,             *
                                        *
      v.                                *
                                        *
Jesus Ramirez-Castillo, also known as   *
Hector Vinicio Arias, also known as     *
Jesus Ramirez, also known as Jesus      *
Cortez, also known as Pedro Meyer,      *
also known as Jose Luis Cortes,         *
                                        *
                  Appellant.            *
                                            Appeals from the United States
            _____________                   District Court for the District
                                            of Minnesota.
            No. 97-1352MN
            _____________                        [UNPUBLISHED]

United States of America,               *
                                        *
                   Appellee,            *
                                        *
       v.                               *
                                        *
Izaida Villaneuva-Ramirez, also known *
as Izaida Cortez-Villaneuva, Izaida     *
Cortez, Izaida Ramirez, Izaida Ramirez- *
Cortez, Charol Matos,                   *
                                        *
                   Appellant.           *
                                    _____________

                             Submitted: October 21, 1997
                                 Filed: October 30, 1997
                                  _____________

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Jesus Ramirez-Castillo and Izaida Villaneuva-Ramirez appeal their drug-related
convictions. Ramirez-Castillo and Villaneuva-Ramirez contend the evidence was
insufficient to establish that Ramirez-Castillo carried a firearm during and in relation
to a drug-trafficking crime in violation of 18 U.S.C. § 924(c). Ramirez-Castillo also
raises a plain error contention that the district court improperly admitted evidence that
Ramirez-Castillo shot an intruder during a drug-related robbery. Additionally,
Villaneuva-Ramirez raises contentions related to the admissibility of evidence of
uncharged drug dealing offered by the government, the sufficiency of the evidence, and
the district court's plain error instruction about the section 924(c) firearm count. A
review of the record shows the parties' claims are without merit. Because the appeal
involves the straightforward application of settled principles of law, a discussion of the
issues will serve no useful purpose. We thus affirm the convictions of Ramirez-Castillo
and Villaneuva-Ramirez without an extended opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -2-